Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

This communication is in response to the RCE amendment filed on 07/29/2021. Claims 1-2, 5-7, 9-12, 15-17, 19-20 are pending. Claims 3-4, 8, 13-14, 18 are canceled.
Claim Objections
Claim 11, is objected to because of the following informalities:  page 6, line 2; after “lever” should include a coma “,”.  Appropriate correction is required.
Claim 11, is objected to because of the following informalities:  page 6, line 11; after “opening of the temple assembly” remove “; and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 1, 2, 5-7, 9-12, 15-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US20170075134A1, cited on record), in view of Lin (US20190086689A1, cited on record).

Independent claim 1, Chen teaches a system (Figs. 1, and 3-5; eyeglasses temple structure) comprising: 
a temple assembly (Figs. 1, and 3-5; [0019] eyeglasses temple assembly e.g. slots e.g. 11, positioning element e.g. 2, and wearing portion e.g. 3) comprising: 
an internal cavity having a first portion (Fig. 1; e.g. 11 has internal cavity having a first portion e.g. 12) and a second portion (second portion e.g. left side of 11), wherein the first portion forms a channel along at least a portion of the length of the temple assembly (first portion e.g. 12 form as a channel along at least a portion of the length of the temple assembly e.g. 1, 2, and 3), and 
wherein a wall subdivides (Fig. 1; wall e.g. upper surface adjacent to first portion e.g. 12 and second portion e.g. 11 subdivides both portions) the first portion from the second portion, 
a first opening (Fig. 1; e.g. opening at 12) at an end of the temple assembly for releasably receiving a temple strut (Fig. 1; protruding part e.g. 31, the opening e.g. 12 at the end of temple assembly for releasably or detachable, receiving a temple strut e.g. 31 into the channel of the first portion e.g. 12, as in Fig. 3-4) into the channel of the first portion, 
a second opening at a side of the temple assembly for exposing at least a portion of the first portion and at least a portion of the second portion of the internal cavity (Fig. 1; second opening e.g. side 11 at a side of the temple assembly e.g. 1, 2, for receiving a temple strut e.g. 31 into the channel e.g. cavity of 12 of first portion e.g. 12 and at least a portion of the second portion of the internal cavity e.g. internal cavity and side portion at 11), and 
a spring clip assembly (see Figs. 1 and 3-5; positioning element e.g. 2, 22, 23, lock the temple assembly e.g. 11, 2, 3, to the eyeglass lens assembly e.g. 1) configured to enclose the second opening (see Fig. 3, shown enclosing the second opening e.g. side 11), the spring clip assembly (see Figs. 1 and 3-5; positioning element e.g. 2, 22, 23, lock the temple assembly e.g. 11, 2, 3, to the eyeglass lens assembly e.g. 1) comprising: 
a fulcrum and lever configuration (see Fig. 5; e.g. 2, comprises a fulcrum and lever configuration using pivot element e.g. 21), and a clip (see Fig. 5, e.g. 22) positioned relative to a first edge of the lever, the clip (see Fig. 5, e.g. 22) being configured to be inserted into the indentation of the temple strut (see Fig. 5, e.g. 31), and 
a spring mechanism (e.g. 23, [0024] “the press part 23 of the positioning element 2 is pressed to let the positioning element 2 pivot on the hinge part 21”, e.g. 23 in combination to the fulcrum or pivoting e.g. 21, acts as a resilient or elastic mechanism, and is positioned relative to second edge) is positioned relative to a second edge of the lever, wherein the spring clip assembly (see Figs. 1 and 3-5; positioning element e.g. 2, 22, 23) is configured to be attached to the temple assembly via a pin (see Figs. 1, and 3-5; pivot element e.g. 14 running through e.g. 13 of temple assembly 11 into the spring clip assembly 2, 22, 23) running through the temple assembly into the spring clip assembly, such that the clip and the spring mechanism are directed towards the internal cavity of the temple assembly (the clip e.g. 22 and spring mechanism e.g. 23 are directed toward the internal cavity of temple assembly e.g. 11,2, 3 when the spring clip e.g. 22).
Chen teaches all of the claimed elements as seen in Figs 1, 3-5, and has the same operation as compared with the claimed invention, the temple assembly with spring clip assembly and the temple strut being attached together from the frame being a female/male connection of parts as shown, therefore Chen does not explicitly teach the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts.
Further, Lin teaches the structure of eyeglasses, having a temple assembly with spring clip and the temple strut having a male/female connection of parts (e.g. 20) being in the order of male/female from the lens chassis (see Fig. 1-6 [0015-0016], the temple strut e.g. 30 with spring clip assembly e.g. 32 is inserted into the female opening channel of temple e.g. 20).
Therefore, Lin teaches that the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts as it enables a pair of eyeglasses to have functions to replace the earpiece frames and adjust positions of the earpiece frames, and the structure of eyeglasses is suitable for applying any kinds of structures of eyeglasses (0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the temple system of Chen, to have the arrangement of the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts according to the teaching by Lin as it provides a pair of eyeglasses to have functions to replace the earpiece frames and adjust positions of the earpiece frames, and the structure of eyeglasses is suitable for applying any kinds of structures of eyeglasses (Chen, [0001]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).
Claim 2, Chen, Lin combination teaches invention of claim 1, wherein the clip is oriented toward the first portion of the internal cavity and the spring mechanism is oriented toward the second portion of the internal cavity (Chen; see Fig. 1; clip e.g. 22 is oriented toward the first portion e.g. 12 of the internal cavity e.g. internal cavity at 12, and the spring mechanism e.g. 23 is oriented toward the second portion of the internal cavity e.g. portion at 11), when the spring clip assembly is attached to the temple assembly (Chen; see Figs. 3-5; temple assembly e.g. slots e.g. 11, positioning element e.g. 2, and wearing portion e.g. 3).
Claim 5, Chen, Lin combination teaches invention of claim 1, wherein in the open state, the clip is elevated out of the first portion of the internal cavity of the temple assembly (Chen; see Fig. 5; the open state, the clip e.g. 22 is elevated out of the first portion e.g. 12 of the internal cavity of the temple assembly e.g. 11, 2, 3).  
Claim 6, Chen, Lin combination teaches invention of claim 1 wherein in the closed state, the spring mechanism is extended within the second portion of the internal cavity of the temple assembly (Chen; see Fig. 4; the closed state, the spring mechanism e.g. 23 is extended within the second portion e.g. portion side 11 of the internal cavity of the temple assembly e.g. 11, 2, 3).  
Claim 7, Chen, Lin combination teaches invention of claim 1, wherein in the closed state, the clip is within the first portion of the internal cavity of the temple assembly (Chen; see Fig. 4; the closed state, the clip e.g. 22 is within the first portion e.g. 12 of the internal cavity of the temple assembly e.g. 11, 2, 3).  
Claim 9, Chen, Lin combination teaches invention of claim 1 wherein the insertion of the clip into the indentation causes the temple assembly to lock to the eyeglass lens assembly (Chen; see Fig. 4; the insertion of the clip e.g. 32 into the indentation e.g. 32 causes the temple assembly e.g. 11, 2, 3 to lock to the eyeglass lens assembly e.g. 1).  
Claim 10, Chen, Lin combination teaches invention of claim 1, wherein the pin acts as the fulcrum in the fulcrum and lever configuration (Chen; see Figs. 4-5; the pin e.g. 14 acts as the fulcrum in the fulcrum and lever e.g. 21 configuration).
Independent claim 11, Chen teaches a system (Figs. 1, and 3-5; eyeglasses temple structure) comprising: 
a temple assembly (Figs. 1, and 3-5; [0019] eyeglasses temple assembly e.g. slots e.g. 11, positioning element e.g. 2, and wearing portion e.g. 3) comprising: 
an internal cavity having a first portion (Fig. 1; e.g. 11 has internal cavity having a first portion e.g. 12) and a second portion (second portion e.g. left side of 11), 
wherein the first portion forms a channel along at least a portion of the length of the temple assembly (first portion e.g. 12 form as a channel along at least a portion of the length of the temple assembly e.g. 1, 2, and 3), a first opening (Fig. 1; e.g. opening at 12)  for receiving a temple strut (Fig. 1; protruding part e.g. 31) into the channel of the first portion, and 
a second opening for exposing at least a portion of the first portion and at least a portion of the second portion of the internal cavity (Fig. 1; second opening e.g. side 11 for exposing a portion of the first portion and at least a portion of the second portion e.g. cavity of 12 of the internal cavity e.g. inside 11/12), 
a spring clip assembly (see Figs. 1 and 3-5; positioning element e.g. 2, 22, 23, lock the temple assembly e.g. 11, 2, 3, to the eyeglass lens assembly e.g. 1) configured to enclose the second opening (see Fig. 3, shown enclosing the second opening e.g. side 11), the spring clip assembly (see Figs. 1 and 3-5; positioning element e.g. 2, 22, 23, lock the temple assembly e.g. 11, 2, 3, to the eyeglass lens assembly e.g. 1) comprising: 
a fulcrum and lever configuration (see Fig. 5; e.g. 2, comprises a fulcrum and lever configuration using pivot element e.g. 21), 
a clip (see Fig. 5, e.g. 22) positioned relative to a first edge of the lever, 
wherein the clip (see Fig. 5, e.g. 22) is configured to be inserted into the indentation of the temple strut (see Fig. 5), and a spring mechanism (e.g. 23, [0024] “the press part 23 of the positioning element 2 is pressed to let the positioning element 2 pivot on the hinge part 21”, e.g. 23 in combination to the fulcrum or pivoting e.g. 21, acts as a resilient or elastic mechanism, and is positioned relative to second edge) is positioned relative to a second edge of the lever, 
wherein the spring clip assembly is configured to be attached to the temple assembly (see Figs. 1, and 3-5; positioning element e.g. 2, 22, 23 is configured to be attached to the temple assembly e.g. 11,2,3), such that the clip and the spring mechanism are directed towards the internal cavity of the temple assembly when the spring clip assembly is attached to the temple assembly (pin e.g. 14 running through e.g. 13 of temple assembly 11 into the spring clip assembly 2, 22, 23, such that the clip e.g. and spring mechanism e.g. 23 are directed toward the internal cavity of temple assembly e.g. 11,2, 3 when the spring clip e.g. 22), 
wherein the spring clip assembly (see Figs. 1 and 3-5; positioning element e.g. 2, 22, 23) is configured to enclose the second opening (see Fig. 3, shown enclosing the second opening e.g. side 11), 
wherein the spring clip assembly is configurable in an open state and a closed state (see Figs. 3-5; spring clip assembly e.g. 2, 23, 23, configurable in an open state and a closed state), 
wherein in the open state, the spring mechanism is depressed within the second portion of the internal cavity of the temple assembly (see Fig. 5, spring mechanism e.g. 23 is depressed within second portion of internal cavity e.g. 11 of the temple assembly e.g. 11,2,3), 
wherein in the open 5S/N: 16/177,294 state, the distal end of the spring mechanism is connected to the second edge of the lever (see Fig. 5, in the open state, distal end e.g. 23 is connected to the second edge of the lever e.g. 21),
wherein in the closed state (see Figs. 3-5; spring clip assembly e.g. 2, 23, 23, configurable a closed state, when temple assembly connected together), the temple assembly is configured to releasably lock to the eyeglass lens assembly (Figs. 1, and 3-5; [0019] eyeglasses temple assembly e.g. slots e.g. 11, positioning element e.g. 2, and wearing portion e.g. 3, is configured to releasably or detachable, lock to the eyeglass lens assembly e.g. 1); and 
an eyeglass lens assembly (Fig. 1; e.g. 1) comprising: 
an eyeglass frame (Fig. 1; e.g. 1) comprising the temple strut (Fig. 1; protruding part e.g. 31), wherein the temple strut configured to be releasably inserted into the channel of the temple assembly (Fig. 1; protruding part e.g. 31, configured releasably or detachable, inserted into the channel of the temple assembly e.g. slots e.g. 11, positioning element e.g. 2, and wearing portion e.g. 3, as in Fig. 3-4), and 
an indentation (Fig. 1; e.g. 32, located at surface of temple strut e.g. 31) within a surface of the temple strut, wherein, when the temple strut is releasably inserted into the temple assembly, at least a portion of the indentation is exposed through the second opening of the temple assembly (Fig. 1; temple strut e.g. 31 is releasably or detachable, inserted into the temple assembly e.g. 11, 2, 3, at least a portion of the indentation is exposed through the second opening e.g. portion of 11 of the temple assembly e.g. 11,2, 3).
Chen teaches all of the claimed elements as seen in Figs 1, 3-5, and has the same operation as compared with the claimed invention, the temple assembly with spring clip assembly and the temple strut being attached together from the frame being a female/male connection of parts as shown, therefore Chen does not explicitly teach the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts.
Further, Lin teaches the structure of eyeglasses, having a temple assembly with spring clip and the temple strut having a male/female connection of parts (e.g. 20) being in the order of male/female from the lens chassis (see Fig. 1-6 [0015-0016], the temple strut e.g. 30 with spring clip assembly e.g. 32 is inserted into the female opening channel of temple e.g. 20).
Therefore, Lin teaches that the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts as it enables a pair of eyeglasses to have functions to replace the earpiece frames and adjust positions of the earpiece frames, and the structure of eyeglasses is suitable for applying any kinds of structures of eyeglasses (0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the temple system of Chen, to have the arrangement of the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts according to the teaching by Lin as it provides a pair of eyeglasses to have functions to replace the earpiece frames and adjust positions of the earpiece frames, and the structure of eyeglasses is suitable for applying any kinds of structures of eyeglasses (Chen, [0001]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).

Claim 12, Chen, Lin combination teaches invention of claim 11 wherein the clip is oriented toward the first portion of the internal cavity and the spring mechanism is oriented toward the second portion of the internal cavity (Chen; see Fig. 1; clip e.g. 22 is oriented toward the first portion e.g. 12 of the internal cavity e.g. internal cavity at 12, and the spring mechanism e.g. 23 is oriented toward the second portion of the internal cavity e.g. portion at 11), when the spring clip assembly is attached to the temple assembly (Chen; see Figs. 3-5; temple assembly e.g. slots e.g. 11, positioning element e.g. 2, and wearing portion e.g. 3).

Claim 15, Chen, Lin combination teaches invention of claim 11 wherein in the open state, the clip is elevated out of the first portion of the internal cavity of the temple assembly (Chen; see Fig. 5; the open state, the clip e.g. 22 is elevated out of the first portion  e.g. 12 of the internal cavity of the temple assembly e.g. 11, 2, 3).  

Claim 16, Chen, Lin combination teaches invention of claim 11, wherein in the closed state, the spring mechanism is extended within the second portion of the internal cavity of the temple assembly (Chen; see Fig. 4; the closed state, the spring mechanism e.g. 23 is extended within the second portion  e.g. portion side 11 of the internal cavity of the temple assembly e.g. 11, 2, 3).  

Claim 17, Chen, Lin combination teaches invention of claim 11 wherein in the closed state, the clip is within the first portion of the internal cavity of the temple assembly (Chen; see Fig. 4; the closed state, the clip e.g. 22 is within the first portion e.g. 12 of the internal cavity of the temple assembly e.g. 11, 2, 3).
 	
Claim 19, Chen, Lin combination teaches invention of claim 11 wherein the insertion of the clip into the indentation causes the temple assembly to lock to the eyeglass lens assembly (Chen; see Fig. 4; the insertion of the clip e.g. 32 into the indentation e.g. 32 causes the temple assembly e.g. 11, 2, 3 to lock to the eyeglass lens assembly e.g. 1).  

Claim 20, Chen, Lin combination teaches invention of claim 11 wherein a pin attaching the temple assembly to the spring clip assembly acts as the fulcrum in the fulcrum and lever configuration (Chen; see Figs. 4-5; the pin e.g. 14 acts as the fulcrum in the fulcrum and lever e.g. 21 configuration).

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8, 4th Para. "Claim 1 in the current application is patentably distinguishable over the cited art for at least the reason that it recites, for example, the temple assembly comprising the spring clip assembly”
 Examiner respectfully disagrees because Chen, related to an eyeglass temple structure, teaches "the temple assembly comprising the spring clip assembly" as previously mentioned see “temple assembly comprising: …,” in Figs. 1, and 3-5; [0019] eyeglasses temple assembly e.g. slots e.g. 11, positioning element e.g. 2, and wearing portion e.g. 3, “comprising the spring clip…,” in Figs. 1 and 3-5; positioning element e.g. 2, 22, 23, lock the temple assembly e.g. 11, 2, 3, to the eyeglass lens assembly e.g. 1, this spring clip e.g. 2 is part of the temple and doing the spring clip mechanism. As taught above Chen in combination of Lin, teaches “the temple assembly comprising:  the spring clip assembly” in combination with other elements of the claim limitation. The above amended independent claims 1 and 11, were canceled and includes previously presented claim language in a rearranged manner, however the prior art still reads and meets the limitations as presented above.
 
Applicant argues on pg. 9, 6th Para. "Combining Chen with Lin would not have led to the claimed subject matter because Chen and Lin, either individually or in combination, at least do not disclose the aforementioned limitations as recited by Claim 1. Accordingly, independent Claim 1 is distinguishable over the cited art, and Applicant respectfully requests withdrawal of this rejection of Claim 1"
 Examiner respectfully disagrees because Chen teaches the claimed elements of the invention as cited above. All the elements that are being claimed which is basically are the same structure and called differently are being taught by either Chen or Lin. Additionally, the limitations of the claims were identified and correlated with the references as indicated above and in the first office action on the merits.  Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b). It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
 Applicant argues on pg. 10, 2nd Para. "Claim 11 in the current application is patentably distinguishable over the cited art for at least the reason that it recites, for example, the temple assembly comprising the spring clip assembly” and "In contrast, the device of Chen teaches of an internal cavity and spring clip assembly, but not comprised as a part of the temple assembly, as taught in paragraph 0020 of Chen, “The frame 1 comprises two assembly slots 11 at two ends of the frame 1, respectively. Each assembly slot 11 comprises an end opening 12 which runs through the end of the frame 1..."
 Examiner respectfully disagrees because Chen teaches “the temple assembly comprising: the spring clip assembly” in combination with Lin, see above first argument section, and an internal cavity having a first portion (Fig. 1; e.g. 11 has internal cavity having a first portion e.g. 12) and a second portion (second portion e.g. left side of 11). The elements 11 and 12, as applicant mentions in para. [0020] are treated as part of the "temple assembly", the prior art reads on the claim language.

 Applicant argues on pg. 11, 2nd to 4th Para. "In contrast, in Chen, the occurrence of internal cavity and/or spring clip assembly failing and/or malfunctioning, the functionality of the system (“eyeglass temple structure”) fails and requires a replacement of frame 1, rather than a replacement of the temple assembly, as taught in the current application. Furthermore, Lin does not overcome Chen’s deficiencies. Combining Chen with Lin would not have led to the claimed subject matter because Chen and Lin, either individually or in combination, at least do not disclose the aforementioned limitation as recited by Claim 11"
 Examiner respectfully disagrees because Chen similar to claim 1, teaches the claim language 11, as it was amended to include previously claimed elements now rearranged. In this case the “system” being the eyeglass lens assembly (Figs. 1, and 3-5; eyeglasses temple structure) from Chen. All the elements that are being claimed which is basically are the same structure and called differently are being taught by either Chen or Lin. Additionally, the limitations of the claims were identified and correlated with the references as indicated above and in the first office action on the merits.  Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b). Examiner provides reason to combine (i.e., to configure the temple system of Chen, to have the arrangement of the temple assembly with spring clip assembly and the temple strut having a male/female connection of parts according to the teaching by Lin). Applicant has merely alleged that no reason was provided or no reason exists, and has not provided any evidence or argument directed to how the identified reason in the first action fails to meet the legal requirements of a reason to combine as set forth by KSR.  It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                                        /MARIN PICHLER/Primary Examiner, Art Unit 2872